Case 1:21-cv-00634-JPB-RGV Document 1-1 Filed 02/12/21 Page 1 of 32




             EXHIBIT A
Case 1:21-cv-00634-JPB-RGV Document 1-1 Filed 02/12/21 PageFulton
                                                            2 of 32
                                                                  County Superior Court
                                                                            ***EFILED***TV
                                                                   Date: 12/7/2020 9:03 PM
                                                                  Cathelene Robinson, Clerk




                                                              2020CV343279
Case 1:21-cv-00634-JPB-RGV Document 1-1 Filed 02/12/21 Page 3 of 32
Case 1:21-cv-00634-JPB-RGV Document 1-1 Filed 02/12/21 Page 4 of 32
Case 1:21-cv-00634-JPB-RGV Document 1-1 Filed 02/12/21 Page 5 of 32
Case 1:21-cv-00634-JPB-RGV Document 1-1 Filed 02/12/21 Page 6 of 32
Case 1:21-cv-00634-JPB-RGV Document 1-1 Filed 02/12/21 Page 7 of 32
Case 1:21-cv-00634-JPB-RGV Document 1-1 Filed 02/12/21 Page 8 of 32
Case 1:21-cv-00634-JPB-RGV Document 1-1 Filed 02/12/21 Page 9 of 32
Case 1:21-cv-00634-JPB-RGV Document 1-1 Filed 02/12/21 Page 10 of 32
Case 1:21-cv-00634-JPB-RGV Document 1-1 Filed 02/12/21 Page 11 of 32
Case 1:21-cv-00634-JPB-RGV Document 1-1 Filed 02/12/21 Page 12 of 32
Case 1:21-cv-00634-JPB-RGV Document 1-1 Filed 02/12/21 Page 13 of 32
Case 1:21-cv-00634-JPB-RGV Document 1-1 Filed 02/12/21 Page 14 of 32
Case 1:21-cv-00634-JPB-RGV Document 1-1 Filed 02/12/21 Page 15 of 32
Case 1:21-cv-00634-JPB-RGV Document 1-1 Filed 02/12/21 Page 16 of 32
Case 1:21-cv-00634-JPB-RGV Document 1-1 Filed 02/12/21 Page 17 of 32
Case 1:21-cv-00634-JPB-RGV Document 1-1 Filed 02/12/21 Page 18 of 32
Case 1:21-cv-00634-JPB-RGV Document 1-1 Filed 02/12/21 Page 19 of 32
Case 1:21-cv-00634-JPB-RGV Document 1-1 Filed 02/12/21 Page 20 of 32
Case 1:21-cv-00634-JPB-RGV Document 1-1 Filed 02/12/21 Page 21 of 32
Case 1:21-cv-00634-JPB-RGV Document 1-1 Filed 02/12/21 Page 22 of 32
Case 1:21-cv-00634-JPB-RGV Document 1-1 Filed 02/12/21 Page 23 of 32
Case 1:21-cv-00634-JPB-RGV Document 1-1 Filed 02/12/21 Page 24 of 32
Case 1:21-cv-00634-JPB-RGV Document 1-1 Filed 02/12/21 Page 25 of 32
Case 1:21-cv-00634-JPB-RGV Document 1-1 Filed 02/12/21 Page 26 of 32
Case 1:21-cv-00634-JPB-RGV Document 1-1 Filed 02/12/21 Page 27 of 32
Case 1:21-cv-00634-JPB-RGV Document 1-1 Filed 02/12/21 Page 28 of 32
Case 1:21-cv-00634-JPB-RGV Document 1-1 Filed 02/12/21 Page 29 of 32
Case 1:21-cv-00634-JPB-RGV Document 1-1 Filed 02/12/21 Page 30 of 32
Case 1:21-cv-00634-JPB-RGV Document 1-1 Filed 02/12/21 Page 31 of 32
Case 1:21-cv-00634-JPB-RGV Document 1-1 Filed 02/12/21 Page 32 of 32
